El Juez PresideNte Sb. HebwÁNdez,
emitió la opinión del tribunal.
Con fecha 1 de junio de año próximo pasado, Joaquín G-ermán Morfi presentó demanda jurada a la Corte de Dis-trito del Distrito Judicial de Humacao contra “The Fajardo Development Co.,” para que se dictara sentenóia ordenando a la • corporación demandada que desocupe la finca descrita en dicha demanda, y se abstenga de hacer o ejecutar en ella obra alguna, debiendo mientras tanto el tribunal dictar una orden de injunction preliminar para que dicha demandada, ya por sí, ya por mediación de sus agentes, empleados, sir-vientes, encargados, oficiales, o cualquiera persona o perso-nas a sus órdenes o bajo su gobierno o administración, se abs-tengan de penetrar, trabajar, realizar cualquier acto en su beneficio, mover o hacer mover sus ferrocarriles o máquinas *799de transporte o carga dentro de la porción de terreno descrita, 'hasta qne recaiga sentencia definitiva n otra cosa se decrete, con las costas qne .se originen en la acción a cargo de la de-mandada.
Alega el demandante qne la compañía demandada es una corporación extranjera qne hace operaciones y tiene oficina abierta en esta Isla, donde se dedica a la industria ferrovia-ria; qne la demandada es dneña de nn ferrocarril qne hace operaciones entre la Central “Fajardo Sugar Co.” y la playa o pnerto de Fajardo, teniendo establecido nn ramal para sns fines y nsos particulares; qne el demandante es dueño en unión de su madre y hermanos, de una finca rústica compuesta de 18 cuerdas de terreno más o menos, bajo las colindancias qne se expresan en la demanda; qne esa finca pertenece al demandante en común y proindiviso con su madre y herma-nos ; que el demandante era menor de edad hasta hacía pocos meses, y acababa de llegar a la mayoría de edad, no habiendo transmitido ni enajenado el derecho sobre sns bienes, ni con-cedido tribunal alguno autorización para ello; qne la de-mandada, sin el consentimiento del demandante ni título para ello, se introdujo en el terreno mencionado y había construido y estaba construyendo obras sobre él, moviendo además nn ferrocarril de carga para sns nsos particulares o públicos, no habiendo obtenido orden de expropiación for-zosa sobre el demandante; que la porción de terreno qne es-taba ocupando la demandada se extiende a lo largo de la finca, atravesándola de un extremo a otro, lo cual ocasiona al de-mandante perjuicios que no pueden justipreciarse en canti-dad determinada de dinero, y sin qne el demandante pueda utilizar la finca en toda la plenitud de su derecho; que la de-mandada se ha negado obstinadamente a dejar libre el terreno en cuestión; y que el demandante no podría ser compensado con dinero por los actos que en su finca realiza la compañía demandada, y-carece además de un remedio en ley, adecuado, .rápido y eficaz, de que pueda valerse para defender sus dere-*800dios contra la demandada y evitar la continuación de los ac-tos que estaba realizando.
La corte por orden de la misma feclia l.°. de junio, dispuso,, que la demandada compareciera en la sesión del día 9 del pro-pio mes a mostrar causa por las que no debiera concederse el injunction solicitado, y a la vez dispuso que provisionalmente la compañía demandada y sus representantes, mandatarios o empleados, quedaran en 'entredicho, absteniéndose por sí o, por medio de otras personas, de penetrar, trabajar o realizar cualquier acto en su beneficio y de mover o hacer mover sus ferrocarriles o máquinas de transporte o carga dentro de la porción de terreno de que se trata, cuyo estado de entredicho subsistiría hasta nueva orden mediante fianza de mil dollars. Esa fianza fué prestada en forma debida.
Presentó moción la parte demandada para que se dejara sin efecto la orden de entredicho, y entonces la corte en tres de junio ordenó que comparecieran las partes el día seis para ser oídas, tanto respecto de la moción como de la petición de injunction preliminar, para cuya vista se había señalado antes el día nueve. Esa orden fué notificada personalmente a Joa-quín G-ermán Morfi el mismo día en que fué pronunciada.
En el día señalado, 6 de junio, tuvo lugar la vista dispues-ta, y en virtud de las alegaciones, pruebas e informes de am-bas partes, recayó al día siguiente la orden que transcribimos a continuación:
‘ ‘ La corte estima que de la prueba presentada se ve claramente que los demandados, o sea Fajardo Development Company han estado en posesión quieta y pacíficamente por espacio de cuatro años más o menos, en cuyo tiempo han construido su ferrocarril, y como quiera que de la prueba presentada surge la disputa de si el título y la pose-sión de los demandados es válido y efectivo, la corte estima que las partes deben ir a su remedio ordinario por medio de una acción reivin-dicatoría o de nulidad o de desahucio, o por el medio que ellas estimen oportuno, y en ese sentido no procede el injunction preliminar, fun-dada en las autoridades citadas por la parte demandada y fundada también en Spelling, pág. 233, Tomo Io.
*801“Se declara por tanto sin lugar la orden de entredicho solicitada, y se rehúsa conceder el injunction preliminar, sin especial condenación de costas. ’ ’
Contra esa orden interpuso la representación de la parte demandante recurso de apelación para ante esta Corte Su-prema, sometido a nuestra consideración después de oídas las alegaciones así escritas como orales de ambas partes.
La parte apelante consigna en su alegato como motivos del recurso, los siguientes: '
Io. Que la corte cometió error al .considerar la demanda . como una simple petición de injunction, cuando en realidad se solicitaba un injunction perpetuo, y como remedio momentá-neo un auto de injunction preliminar.
2o. Qué la corte cometió error al permitir que en la com-parecencia para exponer razones por las cuales no debía otor-garse el injunction preliminar, se discutieran' las excepciones previas propuestas por la parte demandada.
3o. Que la corte cometió error al declarar con lugar la ex-cepción previa de defecto de partes demandantes. ' "
4o. Que la corte cometió error al señalar' el día 6 de junio para discutir el injunction preliminar solicitado y la suspen-sión de la orden de entredicho, cuando para el primer acto ha-bía señalado el día 9 del propio mes.
5o. Que la corte cometió error al no acceder a la suspension de la vista señalada para el día 6 de junio, pues seme-jante abuso de discreción constituyó un estado de indefensión a la parte demandante.
6o. Que la resolución definitiva es errónea porque resolvió el pleito sobre sus méritos en la primera comparecencia de las partes, y porque en el presente caso el demandante probó su título sobre el inmueble, mientras que la corporación deman-dada sólo intentó probar que de buena fe se había introducido en el terreno, sin que así fuera en realidad, pues no presentó documento alguno que lo justificara.
Io. Que el hecho de estar la corporación demandada desde *802hace algún tiempo disfrutando del terreno en cuestión, no es óbice para que se declare sin lugar el injunction solicitado.
Examinemos los 'motivos legales del recurso:
La corte no cometió, al dictar la orden recurrida, el primer error que se le atribuye, pues la súplica de la demanda y las alegaciones hechas demuestran que a la vez que se pre-sentó una demanda de injunction perpetuo, se formuló en la misma una petición concreta de un áuto de injimction preli-minar. A esa petición se dió la tramitación que marca la ley especial sobre la materia, aprobada en 8 de marzo de 1906; y ■sujetándose a ella, ordenó la corte la comparecencia de la parte demandada para mostrar causa que impidiera la con-cesión del injimction solicitado, después de cuya comparecen-cia y de oídas las alegaciones y pruebas propuestas fué dene-gada la petición de injunction preliminar. Esa petición fué la que resolvió la corte en la orden recurrida^ La demanda de injunction perpetuo aun no ha sido decidida, por más que es posible baya sido prejuzgada por la corte inferior al dene-gar el auto de injunction preliminar.
En cuanto al segundo error en que se basa el recurso, en-tendemos que huelga considerarlo, pues la mera discusión de una excepción previa no lastima derecho alguno; lo que puede lastimar el derecho de la partes es la orden resolutoria de la excepción.
La corte inferior declaró con lugar la excepción previa de defecto de partes demandantes, y en virtud de esa” resolución la parte demandante solicitó permiso para enmendar su de-manda en el sentido de intercalar los nombres de los demás condueños en la finca, como partes en la acción, quedando en virtud de la enmienda cambiado, el título de la acción en la siguiente forma: “Joaquín G-ermán Morfi y Justa del Carmen Morfi-y Cordero, como demandantes, contra The Fajardo Development Company, Isidra Cordero y Miranda, y Petro-nila, Felipe, Julio y Timoteo Morfi, como demandados”: susti-tuidas las palabras demandante y demandado por las mismas en número plural y adicionada la alegación primera de la de-*803manda con las siguientes palabras: “Y las otras personas que que aparecen arriba como demandadas, lo lian sido, por no poderse en este instante obtener su consentimiento para aso-ciarse a los demandantes.” ■
.La orden de la .corte declarando con lugar la excepción previa de-que se deja liecho mérito, hubiera podido ser revi-sada en grado de apelación interpuesta contra la orden dene-gatoria del injunction preliminar,• si aquella orden hubiera - servido de base o fundamento -a ésta; pero lejos desello, la parte demandante aceptó la orden de la corte inferior que declaró con lugar la excepción previa d'e defecto de-partes de-mandantes, y con arreglo a dicha orden .enmendó su demanda,. sin que aquella orden háya influido en la resolución denegar toria del injunction, por lo cual entendemos que no es revisable en el presente recurso, con arreglo al artículo 305 del Có-digo de Enjuiciamiento Civil.
Tampoco cometió la corte el 4°. error alegado.
La sección! 8a. de la ley especial de inju/nction aprobada en 8 de marzo de 1906, no fija plazo determinado para la vista to shoiv cause, y por’tanto la corte puede discrecionalmente fijar la fecha que crea conveniente y aun anteponer o posponer la ya señalada, según las circunstancias especiales del caso. En el -presente ocurrió la particularidad de que ■ después de he-cho el señalamiento to show cause, se presentó moción para que el entredicho se dejara sin efecto, y había por tanto un motivo especial para que la vista to show cause y la de la mo-ción tuvieran lugar en un mismo día, anteponiéndose la fecha primeramente señalada, cuyo cambio más bién había de cau-sar perjuicio a la parte demandada que a la demandante, pues ésta, al presentar la demanda de injunction, indudablemente tendría estudiado y preparado el .caso para ser tratado en la corte, lo que no sucedía con la parte demandada.
No era necesario que la notificación de la moción tendente a dejar sin efecto el entredicho se hiciera con cinco días de anticipación, según el artículo 317 del Código de Enjuicia-miento Civil, pues el procedimiento de injunction es' especial *804y sumarísimo, y no puede sujetarse estrictamente a todos los trámites del procedimiento ordinario.
Ni cometió error la corte o abuso de discreción al denegar la suspensión de la vista señalada para el día 6 de junio, poi el fundamento de que la orden de señalamiento fné notificada personalmente a Joaquín German Morfi en la noclie anterior y nó a sus abogados, quienes por tanto no estaban preparados para la defensa de los derechos de Morfi.
La suspensión de la vista fue denegada con razón, y la parte demandante no- podía alegar indefensión, pues es de presumirse que estaba preparada para el debate desde que formuló su petición de injunction, y el hecho de haber .pro-puesto prueba sin demostrar que hubiera dejado de proponer otras por falta de tiempo, revela que no hubo indefensión por parte de Morfi y que no sufrió perjuicio alguno con la nega-tiva de 'suspensión.
Ni ha sido resuelto el pleito sobre sus méritos en la orden recurrida, según' afirma la parte apelante al alegar el sexto motivo del recurso, pues cómo hemos dicho 'antes, por la or-den recurrida sólo se declara sin lugar la orden de entredicho, y se deniega él injunction preliminar sin especial condena-ción de costas. La petición formulada en la demanda de que se pronuncie sentencia a favor del demandante y en contra de la corporación demandada, según hemos dicho antes, está aún pendiente de resolución, por más que es posible haya sido' prejuzgada por la resolución recurrida. Para apreciar el alcance de una decisión judicial, debe tenerse en cuenta la, parte dispositiva de la misma,'y la sentencia recurrida, se limita a declarar sin lugar la orden de entredicho y a denegar el injunction preliminar.
Esa resolución se ajusta .a derecho, y al expresarnos así, impugnamos el último, motivo del recurso expresivo de que nada significa en contra del injunction solicitado, que la cor-poración demandada esté disfrutando desde hace algún tiem-po el terreno en cuestión.
De las pruebas practicadas resulta que'“Thé Fajardo De*805velopment Company” liace más de cuatro años está en pose-sión del terreno de que se trata, y qué sobre ese terreno lia construido parte de la línea de su ferrocarril, que hace el trá-fico hasta la playa de Fajardo y vice versa, cuyo terreno for-ma parte de mayor cabida perteneciente a la sucesión de D. Bautista Morfi y Martínez, causante de los demandantes, ba-sándose aquella posesión en documento privado alegado como título de compraventa.
Ante esos hechos, entendiendo como entendemos que la con-cesión de un injunction temporal descansa en la discreción de la corte, que esa discreción debe ejercitarse en favor de la parte que puede resultar más perjudicada, y que los manda-mientos de injunctions no deben concederse sino con gran cau-tela y solamente en casos donde la' razón y la necesidad sean claros, según ya dijimos al resolver en 12 y 31 de enero de 1906 los casos de Amalio Pereira v. Paula Villafaña y Víctor Martínez v. María Moreno, procede la confirmación de la or-den apelada que dictó la Corte de Distrito de Huniacáo, en . 7 de junio del año próximo pasado.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
El Juez Asociado Sr. .MacLeary firmó la sentencia ha-ciendo constar estar conforme con ella, pero. nó.con todas las proposiciones enunciadas en la opinión.
El Juez Asociado, Sr. Aldrey, no tomó parte en.la.reso-lución de este caso.